Case 2:19-cv-02769-SHL-TLP Document 1-4 Filed 11/08/19 Page 1 of 4                                                                                                PageID 87
                                                                                                                                                                              PRESORTED s~o.
                                                                                                                                                                               U.S. POSTAGE
                                                                                                                                                                                    PAID
                                                                                                                                                                               MEMPHIS, TN
                                                                                                                                                                              PERMIT NO 533




                  William                                                 T H I S IS T H E M O S T
                                                                        IMPORTANT ELECTION
              Chism                                                       OF YOUR L I F E T I M E
               Prnbal• Court Clarti

              " President Obama Has Saved This Country Let's Continue The Progress"




   I                                                                                                                 end Too Much, Show Them This:




              §h~lby County Democfq~u~ -•!~
                              EARLY                VOTING               JULY       ,e.       IELIECTION                    DAV AUG               7TH




          I
                 ,-,,-,   """'"   ""',      , ~ , . ., . , . .   '"""    ""   ,.   """''"   """   S.   ,_   •   0   'e"    CO   U   ""   "      ''"    .o    O   "'     ' • , . , , ••




          ~
               · r 1nm -ir,- - ... ..
          - - - - - Sellool Boord - - - - - - - - - - - - - - D e m o c r a t i c Executive Committee - - - - - - -


              ,~-
          ~'!!,"'Y,d
                          i
                       e\ FHdB-
                                  I'll !!!o"°lno
                                                ~                                    .,.
                                                                                        {
                                                           Ro5hun i:;la Alhan l'li Bwojin
               rren Garn1r•llili1m1 Love Austin Brownlee Thom                                      n Lower
                                                                                                                    } ..

                                                                                                                      Davis
                                                                                                                           rij"
                                                                                                                           ~-
                                                                                                       M,~~oll . . Ch-,,,:[ l'3 B<Jr•"'n
                                                                                                                                         r
                                                                                                                                             --~
                                                                                                                                              • .__     ,._ I
                                                                                                                                                      Gale
                                                                                                                                                             ~
                                                                                                                                                      Car~ n Gill
                                                                                                                                                                       1
                                                                                                                                                                      "* :.,
                                                                                                                                                                 'G Dell _,      l",i
                                                                                                                                                                                         Sherlff-




                                                                                                                                                                                             ✓
                                                                                                                                                                                         i,.A;,,. ~
                                                                                                                                                                                         Cobb
                Case 2:19-cv-02769-SHL-TLP Document 1-4                                                                              Filed 11/08/19 Page 2 of 4 PageID 88
    Another M. LaTroy     Williams Production                                                                                            EARLY VOTING JULY 18, ELECTION DAY AUG 7TH
                                                                                                                                                                            SHELBY COUNTY
                                                                                                                                                                                    \)0TO~                  . 6.

                                                                      oun                                   emocrafic
                                                                                                                                                                               0
                                                                                                                                                                               ~~~ .....,;.61~                        ...'°'~
                                                                                                                                                      Club
                                                                                                                                                                               <>.,., ,._
                                                                                                                                                                                ~4oc~'°
                                                                                                                                                                                            ..,
                                                                                                                                                                                        B

                    '         ,.     .   .                                ... .                              ..          .                                                            .'
                                                                                                 :
                                                                                                                                                      -==-••
~
s

._ .
    I
    i
            ••
            •
                .       ·-
                        Ji!!!!I
                        ~
                                     .-



                                        .'
                                                                                     '"'"'"' FNnn11Fn  RV ,.,.,.-,
                                                                                             •"••n- •• .-, IMFI RV tnllNTV
                                                                                                                   • • • " ' ' nFMntR!Tlt
                                                                                                                               o• m• ,,.n,,, ti IIR
                                                                                                                                             ••••




                                                                                                                                                       -          Ii                    _1;
                                                                                                                                                                                        , r..,
                                                                                                                                                                                            .   ...., .
                                                                                                                                                                                                                      ·~
                                                                                                                                                                                                                      i' .•


Ill\"'"~
"'.,;    .                          Deidre
                                                                                                                                                                                      Ii
                                                                                                                                                                       -,-'' n·" I.- '
                                   Malone


     4                              ,.t.i..
                                                            r                                                           \ ,if
                                                                                                                   l' .,;_~,1
                                                                                                                       -"·               '     J

                                                                                                                                                   ~,I
                                                                                                                                                       ,>,
                                                                                                                                                                  -
                                                                                                                                                                       --.
                                                                                                                                                                       -k - ..
                                                                                                                                                                  I .,,••. I    !.
                                                                                                                                                                                .
                                                                                                                                                                       :---•J~j I
                                                                                                                                                                                    ~v-
                                                                                                                                                                                     ," ~
                                                                                                                                                                                       '"'-
                                                                                                                                                                                                                 I
                                                                                                                                                                                                                  :
                                                                                                                                                                                                          ( .....,_, '"
                                                                                                                                                                                                                           '




                                                         --
    1
    :if~ La;::e~
                                                                                     .     II        -                                             -~ ~-                                ';          ,.,

                                                                             Rhl!1~ r.laril9 Lori!i r':.il i I.la~~ Bi~ ~ .Da~ j Joh~: : ~
    Anderson                       Burrow                                    Northcross-Hurd Sugarman Thompson Potter Thomas-Moore Dandridge_,,,~ 3 •




II
Crimil11I ct. Jlldge Div. 1              a11e Div. g ~en. sessiom J111m      Circuit Ct.Cierk     Assessor          Juvenile Ct. Clerk

          PAID FOR BY THE COMMITTEE TO ELECT BETTER l'~VERNMENT DR.CYNTHIA A. GENTRY PHD. CO-CHAIRMAN M. LATROY WILLIAMS CORDINATOR
                                                                                                                                          t;riminal Coort Clerk
                                                                                                                                                                                                                               ~
                                                                                                                                                                                                          Probate Cotlrl Judge Div.~
               Case 2:19-cv-02769-SHL-TLP Document 1-4 Filed 11/08/19 Page 3 of 4 PageID 89
   Another M. LaTroy     Williams Production EARLY VOTING JULY 18, ELECTION DAY AUG 7TH
                                                                                                                        7

                                                                                                                             '<


J I ..
                                               •.....    I ,.


                                                                                                       -
                                           .   '!II!!'".,. ..

'•-•l ..
~
                                                     !!II
iii,,;•-·
Mil.-                                                                                                                                                                               ~




                                                                                                                                                                                                                           •
                                                                         Dellocrats   !   Endorsed By State Democratic Party                                  i    Democrats                             ~~-.--,
                                                                                                                                                                                        '                     \.J                                   ...
                                                                                                      ~
                                                                                                      f7'
                                                                                                                             ·.           ~·L.·                    •;.J;,
                                                                                                                                                                    -    I
                                                                                                                                                                                    11
                                                                                                                                                                                    ~
                                                                                                                                                                                                    .
                                                                                                                                                                                                   _,..
                                                                                                                                                                                                                 !•
                                                                                                                                                                                                                 L]
                                                                                                                                                                                                                "'
                                                                                                                                                                                                              lll#'j-
                                                                                                                                                                                                                              ..
                                                                                                                                                                                                                          ~-1~/                     t'. ...


                                                                                                                                                                                         ~
                                                                                                                                                                       .     ....              ~                                              1A
                                                                                                .. P.,aul~ ·· ~;.ier~                                             Gin~ ~,...Felis,ia_p                                                           I ' ~·
                                                                                                                                                                                                                                                1c1a

                                                                                                 Skahan Evans Hi                                                        ins Corbin.Johnson                                                    Howar
                                                                                                                                  .
                                                                                                                                                            -
                                                                                                 Cnmi .. i ct J•dg• Div, 1        Cllancollor, Part. 1   Clrc,I1 Ct. Jud90 Div. 4




  /·...                      ..:..                      r                                                                           -"-~
                                                                                                                                           . .
                                                                                                                     Cs..-.cl iclSl't~~ -------;,;:.;:.;:,;:,-:,_------
                                                                                                                                                      -·
                                                                                                                                                         ' -• !  / .. '.     ' - -~1' .nr-,,. . - ,--.,.. ;
                                                                                                                                                                                            ~
                                                                                                                                                                                    I "'!C·. i
                                                                                                                                                                                               '




                                                                                                                                                                                                               • ,,     ✓!!:,-
                                                                                                                                                                                                                                  ....
                                                                                                                                                                                                                                     .. . (       ·CA!· ,
  t~                         . ----                                                                                                                       . ~- ~                            ,;..: ;) '--·· I             -.:;.,          -        .,...
                                                                                                                                                             'f'                        -                .. J . '-'                              ~
  . ·~~ L••T~-Sue~                                       '                                                                                               ll'ar-ty ~                 Betty                ~ Damit~                          John A.          ~
  Anderson Burrow                                    Bailey                                                                                          Potter Thomas-Moore Dandridge Donald




   Brooks
Criminal Ct. JIHlge Div. 7            .,                        Circuit Ct.Clerk          11. .......... 0          Juvenile Ct. Clerk             Criminal Court Clerk                                 Di•                              Probate CouM Judge Div,;
          PAID FOR BY THE COMMITTEE TO ELECT BETTER GOVERNMENT DR.CYNTHIA A, GENTRY PHO. CO-CHAIRMAN M. LATROY WILLIAMS CORDINATOR
Case 2:19-cv-02769-SHL-TLP Document 1-4 Filed 11/08/19 Page 4 of 4                                                                                                                                PageID 90
                                                                                                                                                                                                             PRESORTED STD.
          Thi 811111\' Otln)
          D1,-mk Cl~~                                                                                                                                                                                         U.S. POSTAGE
          ~ C-••rllil Pk\of                                                                                                                                                                                        PAID
          6lMl:!.HI                                                                                                                                                                                           MEMPHIS, TN
          lltlllllilL TN Mt1$                                                                                                                                                                                PERMIT NO. 533




                         William                               T H I S IS THE MOST
                                                             IMPORTANT ELECTION                                                                                                                           Kim
                    Chism                                      OF YOUR L I F E T I M E
                                                                                                                                                                                                  ....... ..... ...
                                                                                                                                                                                                  Gilmore-Sims
                                                                                                                                                                                                     , .,.._ ,.


                                               ·-. .
                     Prob.a~ Ctlurt a~,i,


                    " President Obama Has Saved This Country Let's Continue The Progress"
                                                                                                                                                                                                                          ,.
                                                                       ,-.L .                                             }(.. - _ ..--_ . . -~3·~-- ' •..
              '•·
                    fr                   ·. ··'f· . ·,
                                         .· ' :/             ., '--~ ::. . '                                            .. ·-        . ' .>::: '. ·';.;;.;c-..;.«.


                                                                                                                                   ~-~
                                                                     \·\r·                                                •· .            · · .\' :~-~•i · : --•~
                         ,
                                                   . ., ., ..i;,/
                                                   \11.f _/
                                               ",i,h-_n~•it..:- - .J,;;
                                                       r, ..nne..
                                                                       Lynlll l Johnson
                                                                                        1''
                                                                                        'f
                                                                                    ...,_.
                                                                                     -·                       ...
                                                                                                                    ~ \ '-..---
                                                                                                                          •-
                                                                                                                      Jim~y
                                                                                                                        •- -
                                                                                                                            -
                                                                                                                                ·' -_ ,' "'/:\-:.
                                                                                                                                       -··
                                                                                                                                          -,"=



                                                                                                                                             - .
                                                                                                                                                   _,_,.,.

                                                                                                                                                 ;;~l BIii       i
                                                                                                                                                      - Ciinton- :..._,,Bi,ack"~liania:;:
                                                                                                                                                                                           - ,___


                                                                                                                                                                           ......,_--.- •-·-·.
                                                                                                                                                                                                                    f·J-
                                                                                                                                                                                                                    1/              I




                                                                                                                                             s   .          .    C   . .. .
                                                                                                                                                                                   •
                                                                                                                                                                                                     .I   Budget Offi
                                                                                                                                                                                                                        [1
                     'STATE                                                                             Democratic Party
             II

                                                                                        1;£111

             .
              CongreH 11th Dht.



                     .
                    '1
                            Judicial




             S h • L C-tl....
                                   -
                                   -
                                     Mayor




                             , . ,~""~ : ,
                                            ~ ~'
                                           --..,...
                                             '"'
                                                      -             .


                                                          l\lyr!\;Coltrllin
                                                                            '
                                                                                .I'
                                                                                I
                                                                                         U.S. Senate
                                                                                           Clark·

                                                                                            ... ,

                                                                                            ~
                                                                                                          '
                                                                                                           ,(-J    -,       •
                                                                                                       ,.~~ - . ,. _,,. . -, r•..,,,,
                                                                                                          !
                                                                                                CNrlotto.l:,;IJUackle
                                                                                                                                      '
                                                                                                                            ,._,n..., G•n•""'


                                                                                                                                       .-• -~. I
                                                                                                                                         ~
                                                                                                                                       Rlck:y     l:il
                                                                                                                                                         ,,~
                                                                                                                                                             ChaHceua,,Part •



                                                                                                                                                            ....-                  ~
                                                                                                                                                                                .....- -
                                                                                                                                                                                  ·_... ,.
                                                                                                                                                                                             --
                                                                                                                                                         Jo~_.(-C,a,,_"_-_c-;_ •I'll Barbara~ John~J~
                                                                                                                                                                                                      Cireuot Ct ........ Dov.1
                                                                                                                                                                                           11............. _ .



                                                                                                                                                                                                          '',.,:;,-J__.,
                                                                                                                                                                                                    ! ·: . ...,Ii"
                                                                                                                                                                                                                              ...
                                                                                                                                                                                                                             --,
                                                                                                                                                                                                                              -~·~




                    ~, . r .l• rP"i"l(J~:r•"yce
             Br11te-lltnfnle           Cane                   anillton Thom                on Dra                   r Ja,clcsc,n cui,ic,n                           r            · Coo er DeBer
            1,.1,..,,,1,jp<i,U,I       ''"'"'"-~'""''     11\loollolop~lkl          R. .,.tar       0:.•otyCI"'      <,,,,,lu~""""-'   _1,..,.0,ca        ""'"' '"'·"       -        ... ,.._,,      ••• .. •••u     -~••'"
             - - - - - - - School Board                                                                                       D&rnocr,.tlc Ex@cutlvtl Commllt@@                                                        Sheriff-




             ~ ~ frfta- ~ '!.!!l'llolno                                                         'f1,.                         I'. .                M                    -~ .!t.
                                                                                                                                                                        •                  I'::;·           :,           .


         ,-~
             Warren Garlll!ri1!i11S Love Austin rownlee Th

                                                          •
             ,..,..,,.,..,,., ""''""'""-' .,.,._,.,_, "''""""u" 1 (o,,.;111,11,..,~
                         -··::··· .,
                                                                                           All••un !!J Dway

                                                                                                              C•ffl-l1
                                                                                                                               "1,c...,11.
                                                                                                                        son Lowe
                                                                                                                                l:oma,-11    --II
                                                                                                                                             Adams
                                                                                                                                                                """'"": :l':i Gale,•~ Dell_.' ::;i aeJ:-,..'(

                                                                                                                                                                -lll
                                                                                                                                                                     r n Carsan GIii
                                                                                                                                                                                    i:,-11,,..J l•••-ll
                                                                                                                                                                                                                     Cobb
                                                                                                                                                                                                                        Sh,t,tr,
                                                                                                                                                                                                                                    :",<




                i-            11.,.... ,.,
                    }.        ~.!?,~!!                                  '                                                                                                                                           Trustee
